DETAILED ACTION

The following is a final office action is response to communications received on 06/02/2022.  Claims 65-72 & 74-85 are currently pending and addressed below.  Claims 74-82 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 81 & 82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully but are moot because the arguments do not apply to any of the references as being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicant’s amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-72 & 83-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 16/668,639 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the application and instant application claim a system, comprising: a first
As the structural limitations and orientations of the system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 84 is objected to because of the following informalities: line 4 states “the first plurality of holes of the first body configured to ”; lines 6-7 state “a second plurality of holes extending from the first side of the second body”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-72 & 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation "the second bone” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim  65 requires a system, comprising: a first, the first body defining a first set of holes sized and configured to receive a first set of pins for coupling the first body to a first bone; a second body sized and configured to be positioned relative to the second bone, the second body defining a second set of holes sized and configured to receive a second set of pins for coupling the second body to the second bone that forms a joint with the first bone; and a first shim comprising a third body extending between an upper surface and a lower surface, wherein the first shim is configured to be inserted between the first surface of the first body and a lower surface of the third body, and wherein the first body and the second body are configured to increase a distance between the first bone and the second bone.  
Paragraph [0071] lists the reference numbers as set forth in annotated figure 9 below.  Further, [0071] discloses first spacer 400 comprising, a first (or bone-contacting) surface 404 and a second (or coupling) surface 406; a second spacer (500) comprising, a first (or bone-contacting) surface 504 and a second (or coupling) surface 506; and a shim 700.

    PNG
    media_image1.png
    549
    989
    media_image1.png
    Greyscale

It is unclear how the first shim (700) is configured to be inserted between the first surface (or 404) of the first body (402) and a lower surface of the third body.  Firstly, it would appear that the shim would be configured to be inserted between the second/coupling surface (406) of the first body and the second/coupling surface (506) of the second body (502).  Secondly, it is unclear how the shim, which comprises the third body, could be inserted between the first surface and the lower surface of itself (as required in lines 11-12).  For examination purposes, the examiner assumes that lines 11-12 should read “wherein the first shim is configured to be inserted between the second surface of the first body and a second surface of the second body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65, 69, 70, 83 & 84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallin et al. (US 10,292,713).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image2.png
    704
    892
    media_image2.png
    Greyscale

Regarding Claim 65, as best understood (see 112 rejection supra), Fallin teaches a system (300), comprising: a firstbody and the second body are configured to increase a distance between the first bone and the second bone (via linear motion along 316).  
Regarding Claim 69, Fallin teaches wherein the first shim is configured to provide a predetermined (as it is already manufactured) angular adjustment between the first bone and the second bone.  
Regarding Claim 70, Fallin teaches wherein the first shim (243) comprises at least one angled facet (Fig 28 shows angular shape of body).
Regarding Claim 83, Fallin teaches wherein the system further comprises a cutting guide (324/330) defining a slot for guiding a cutting tool (250) to cut the second bone, the slot positionable relative to the first body (via linear motion along 316).
Regarding Claim 84, Fallin teaches system as set forth in the rejection of claim 65.  Further, Fallin teaches wherein the system comprises a cutting guide (324/330) defining at least one guide aperture for guiding a cutting tool (250) for use in resecting a portion of the second anatomical structure.
Claim(s) 65, 66 & 71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US 2005/0060034).  Please refer to the figure below in consideration of the following rejection:

    PNG
    media_image3.png
    1076
    974
    media_image3.png
    Greyscale

Regarding Claim 65, as best understood (see 112 rejection supra), Berry teaches a system, comprising: a firstholes sized (96’/98’) and configured to receive a second set of pins (from tool taught in [0051]) for coupling the second body to the second bone that forms a joint (vertebral) with the first bone; and a first shim (shown) comprising a third body extending between an upper surface and a lower surface, wherein the first shim is configured to be inserted between the second surface of the first body and a second surface of the second body (Figs 3a/b), and wherein the first body and the second body are configured to increase a distance between the first bone and the second bone (via movement of ball and socket 110/112).  
Regarding Claim 66, Berry teaches wherein the second surface of the first body
Regarding Claim 71, Berry teaches wherein the system comprises a second shim (shown) comprising a fourth body extending between an upper surface and a lower surface, wherein the upper surface (shown) of the second shim is configured to couple (via ball and socket 110/112) the second shim to the lower surface of the first shim (shown).

Allowable Subject Matter
Claims 67, 68, 72 & 85 would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action, (2) if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (3) rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paponneau et al. (US 2005/0209697) teaches a system (Figs 1-2) , comprising: a first.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774